DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrigan et al. (US 20140278107 A1), hereinafter "Kerrigan".

Regarding Claim 1, Kerrigan teaches a computer-implemented method for forecasting solar power generation levels (Kerrigan [0006] According to one embodiment of the present invention, a computer processor implemented method of validating solar irradiance forecasts is provided; also see [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of , comprising: 
determining a set of solar panels within a geographic area (Kerrigan [0029] The renewable energy system may be a solar system, solar panel system, photovoltaic, thermal, wind powered, geothermal, hydropower or any other renewable energy system. Also, the terms at-premises, on premises and at-premise are interchangeable and equivalent; also see [0044] & [0070] and note that the locations of the various solar panels must be known or determined in order to observe the production of the installation/geographic location of interest) based on at least one image that depicts the geographic area at a first point in time (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites); 
computing a plurality of insolation levels associated with the set of solar panels based on geographic data associated with the geographic area (Kerrigan [0022] Insolation or `incident solar radiation`: This is the actual amount of sunlight falling on a specific geographical location. There are expected amounts of radiation which will fall on an area each day, as well as an annual figure.), wherein each insolation level indicates an amount of solar irradiance present at a different solar panel included in the set of solar panels at a second point in time (Kerrigan [0208] the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time.); and 
generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time (Kerrigan .

Regarding Claim 2, Kerrigan further teaches wherein the at least one image comprises an aerial image or a satellite image depicting the geographic area at the first point in time (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites; also see Fig. 9 Satellite Imagery).

Regarding Claim 3, Kerrigan further teaches wherein determining the set of solar panels comprises: 
determining different portions of the at least one image that correspond to different solar panels (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites; also see Fig. 9 Satellite Imagery); and 
determining a location for each different solar panel within the geographic area (Kerrigan [0022] Background constants may include: (1) Full Calendar with sunrise and sunset according to .

Regarding Claim 11, Kerrigan teaches a non-transitory computer-readable medium storing program instructions that (Kerrigan [0022] It should be understood the data server may be a single computer, a distributed network of computers, a dedicated server, any computer processor implemented device or a network of computer processor implemented devices, as would be appreciated by those of skill in the art. It should also be understood that each step of the present invention may be performed by a computer/computer processor.), when executed by a processor, causes the processor to forecast solar power generation levels (Kerrigan [0006] According to one embodiment of the present invention, a computer processor implemented method of validating solar irradiance forecasts is provided; also see [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of domains, since it is a geographic-based data set which users can apply to their particular problem [...] Forecasts can be used to estimate future output from solar photovoltaic systems.) by performing the steps of: 
determining a set of solar panels within a geographic area (Kerrigan [0029] The renewable energy system may be a solar system, solar panel system, photovoltaic, thermal, wind powered, geothermal, hydropower or any other renewable energy system. Also, the terms at-premises, on premises and at-premise are interchangeable and equivalent; also see [0044] & [0070] and note that the  based on at least one image that depicts the geographic area at a first point in time (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites); 
computing a plurality of insolation levels associated with the set of solar panels based on geographic data associated with the geographic area (Kerrigan [0022] Insolation or `incident solar radiation`: This is the actual amount of sunlight falling on a specific geographical location. There are expected amounts of radiation which will fall on an area each day, as well as an annual figure.), wherein each insolation level indicates an amount of solar irradiance present at a different solar panel included in the set of solar panels at a second point in time (Kerrigan [0208] the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time.); and 
generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time (Kerrigan [0024] There may be at least one generation monitoring device (e.g. 58), which calculates the energy generated at each consumer's premises by the monitored renewable energy system (e.g. 30, 50); also see [0046] SOLAR POWER PRODUCTION MODEL: This is a physics-based computer model that converts weather data into solar power based on a solar installation's configuration (i.e. hardware, orientation, installation derates, etc.)).

Regarding Claim 20, Kerrigan teaches a system, comprising: 
a memory storing a software application (Kerrigan [0022] It should be understood the data server may be a single computer, a distributed network of computers, a dedicated server, any computer processor implemented device or a network of computer processor implemented devices, as would be appreciated by those of skill in the art. It should also be understood that each step of the present invention may be performed by a computer/computer processor.); and 
a processor that (Kerrigan [0006] According to one embodiment of the present invention, a computer processor implemented method of validating solar irradiance forecasts is provided, when executing the software application, is configured to perform the steps of : 
determining a set of solar panels within a geographic area (Kerrigan [0029] The renewable energy system may be a solar system, solar panel system, photovoltaic, thermal, wind powered, geothermal, hydropower or any other renewable energy system. Also, the terms at-premises, on premises and at-premise are interchangeable and equivalent; also see [0044] & [0070] and note that the locations of the various solar panels must be known or determined in order to observe the production of the installation/geographic location of interest)) based on at least one image that depicts the geographic area at a first point in time (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites), 
computing a plurality of insolation levels associated with the set of solar panels based on geographic data associated with the geographic area (Kerrigan [0022] Insolation or `incident solar radiation`: This is the actual amount of sunlight falling on a specific geographical location. , wherein each insolation level indicates an amount of solar irradiance present at a different solar panel included in the set of solar panels at a second point in time (Kerrigan [0208] the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time.), and 
generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time (Kerrigan [0024] There may be at least one generation monitoring device (e.g. 58), which calculates the energy generated at each consumer's premises by the monitored renewable energy system (e.g. 30, 50); also see [0046] SOLAR POWER PRODUCTION MODEL: This is a physics-based computer model that converts weather data into solar power based on a solar installation's configuration (i.e. hardware, orientation, installation derates, etc.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (as stated above).
 Regarding Claim 7, Kerrigan further teaches receiving a selection of a first region of the geographic area via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t); and
receiving a selection of the first point in time via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t).

generating a user interface that depicts the geographic area based on the geographic data; and 
modifying the user interface to depict a portion of the solar power generation data associated with the first region of the geographic area and the first point in time.
However, Kerrigan does teach a user interface (Kerrigan Fig. 5 518) as well as the geographic area based on the geographic data (Kerrigan [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of domains, since it is a geographic-based data set which users can apply to their particular problem. Similar to transportation maps, vegetation maps, political maps, etc., the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time; also see Kerrigan [0178] Match up all data at location n and at time t, including all locations within d distance of location n and all time periods within s time periods of time t at those locations. Data includes (where available); and [0204] as referenced above)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan to teach generating a user interface that depicts the geographic area based on the geographic data; and modifying the user interface to depict a portion of the solar power generation data associated with the first location at the first point in time, because the existing user interface of Kerrigan can be used to depict the stored data and maps of Kerrigan.

Regarding Claim 16, Kerrigan further teaches receiving a selection of a first location within the geographic area via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t); and
receiving a selection of the first point in time via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t).
Kerrigan does not explicitly teach generating a user interface that depicts the geographic area based on the geographic data; and 
modifying the user interface to depict a portion of the solar power generation data associated with the first location at the first point in time.
However, Kerrigan does teach a user interface (Kerrigan Fig. 5 518) as well as the geographic area based on the geographic data (Kerrigan [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of domains, since it is a geographic-based data set which users can apply to their particular problem. Similar to transportation maps, vegetation maps, political maps, etc., the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time; also see Kerrigan [0178] Match up all data at location n and at time t, including all locations within d distance of location n and all time periods within s time periods of time t at those locations. Data includes (where available); and [0204] as referenced above)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan to teach generating a user interface that depicts the geographic area based on the geographic data; and modifying the user interface to depict a portion of the solar power generation data associated with the first location at the first point in time, because the existing user interface of Kerrigan can be used to depict the stored data and maps of Kerrigan.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (as stated above), in view of Dildine et al. (US 20190319580 A1), hereinafter "Dildine"

Regarding Claim 5, Kerrigan further teaches wherein computing the plurality of insolation levels associated with the set of solar panels comprises: 
computing, for each solar panel included in the set of solar panels, an insolation level of the solar panel at the second point in time based on the angle of incidence (Kerrigan [0144] The set of solar irradiance data variables may include: […] declination at location n and time t; hour angle at location n and time t; zenith angle at location n and time t).
Kerrigan is not relied upon to teach determining, for each solar panel included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time.
Dildine teaches determining, for each solar panel included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time (Dildine [0055] The angle of incidence on a solar panel is the angle the sun's rays creates with a line perpendicular to a surface. By way of example, a solar panel directly facing the sun will be orthogonal with the sun and has an angle of incidence of zero. A solar panel parallel to the sun is non-orthogonal to the sun and has an angle of incidence of ninety degrees. Solar panels with an incidence angle of ninety degrees more readily absorb the sun's rays while solar panels at lower angles tend to reflect the sunlight.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Dildine to teach determining, for each solar panel included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time, because “the location of the sun throughout 

Regarding Claim 6, the combination of Kerrigan in view of Dildine (as stated above) further teaches wherein generating the solar power generation data for the geographic area comprises: 
determining, for each solar panel included in the set of solar panels, an electricity generation capacity of the solar panel based on the geographic data (Kerrigan [0024] There may be at least one generation monitoring device (e.g. 58), which calculates the energy generated at each consumer's premises by the monitored renewable energy system (e.g. 30, 50) ; also see [0043] WEATHER DATA FEED: This is weather data that is obtained from an internet data feed and/or a network of monitored weather sensors. The feed includes solar irradiance, snow cover, ambient temperature, wind speed, and dew point, among other variables. This data is estimated from computer models or measured by physical hardware, including but not limited to a pyranometer or solar panel for solar irradiance, a thermometer for temperature, and an anemometer for wind speed.); and 
determining, for each solar panel included in the set of solar panels, a solar power generation level for the solar panel at the second point in time based on the electricity generation capacity of the solar panel and the insolation level of the solar panel at the second point in time (Kerrigan [0144] The set of solar irradiance data variables may include: estimated solar irradiance data using measured solar power from a meter at location n and time t; forecasted solar irradiance data from a solar irradiance forecast feed at location n and time t).

Regarding Claim 14, Kerrigan further teaches wherein the step of computing the plurality of insolation levels associated with the set of solar panels comprises: 
computing, for each solar panel included in the set of solar panels, an insolation level of the solar panel at the second point in time based on the angle of incidence (Kerrigan [0144] The set of solar irradiance data variables may include: […] declination at location n and time t; hour angle at location n and time t; zenith angle at location n and time t).
Kerrigan is not relied upon to teach determining, for each solar panel included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time.
Dildine teaches determining, for each solar panel included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time (Dildine [0055] The angle of incidence on a solar panel is the angle the sun's rays creates with a line perpendicular to a surface. By way of example, a solar panel directly facing the sun will be orthogonal with the sun and has an angle of incidence of zero. A solar panel parallel to the sun is non-orthogonal to the sun and has an angle of incidence of ninety degrees. Solar panels with an incidence angle of ninety degrees more readily absorb the sun's rays while solar panels at lower angles tend to reflect the sunlight.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Dildine to teach determining, for each solar panel included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time, because “the location of the sun throughout a given day directly correlates to a solar panels efficiency due to the specific angle the sunlight hits the panel, the angle of incidence. The angle of incidence is instrumental in choosing both a location and position of the solar panel” (Dildine [0035]).

Regarding Claim 15, Kerrigan further teaches wherein the step of generating the solar power generation data for the geographic area comprises: 
determining, for each solar panel included in the set of solar panels, an electricity generation capacity of the solar panel based on the geographic data (Kerrigan [0024] There may be at least one generation monitoring device (e.g. 58), which calculates the energy generated at each consumer's premises by the monitored renewable energy system (e.g. 30, 50) ; also see [0043] WEATHER DATA FEED: This is weather data that is obtained from an internet data feed and/or a network of monitored weather sensors. The feed includes solar irradiance, snow cover, ambient temperature, wind speed, and dew point, among other variables. This data is estimated from computer models or measured by physical hardware, including but not limited to a pyranometer or solar panel for solar irradiance, a thermometer for temperature, and an anemometer for wind speed.); and 
determining, for each solar panel included in the set of solar panels, a solar power generation level for the solar panel at the second point in time based on the electricity generation capacity of the solar panel and the insolation level of the solar panel at the second point in time (Kerrigan [0144] The set of solar irradiance data variables may include: estimated solar irradiance data using measured solar power from a meter at location n and time t; forecasted solar irradiance data from a solar irradiance forecast feed at location n and time t).

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (as stated above), in view of Matan et al. (US 20160204606 A1), hereinafter "Matan".

Regarding Claim 8, Kerrigan teaches determining an amount of surplus electricity available at the second point in time based on the solar power generation data (Kerrigan [0058] calculating a validation metric of the set of matched pairs by the computer processor for at least one of: all locations .
Kerrigan is not relied upon to teach identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment.
Matan teaches identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area (Matan [0075] If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant. Such a condition can challenge the grid infrastructure.); and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment (Matan [0076] Grid operators (e.g., utilities) typically set limits on how much local power generation can be coupled to the grid, to reduce the risk of a scenario where significant amounts of energy get pushed back up the grid to the power plant. Such a limit is often referred to as saturation, where there is a threshold amount of capacity that is permitted to be attached to the grid. If the saturation threshold has been reached, a consumer typically has to pay for additional grid infrastructure (additional equipment) that will enable the utility to selectively disconnect the consumer's power generation from the grid.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Matan to incorporate identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment, to provide dynamic control over power demand and power generation as seen at a PCC and/or as seen at a customer premises or anywhere downstream from a control node (Matan [0077]).

Regarding Claim 9, the combination of Kerrigan in view of Matan (as stated above) further teaches wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area (Kerrigan [0209] Evaluation of solar projects: This is a specific sub-type of the general irradiance mapping use case described above. Electric grid integration: The impact of existing or planned solar projects upon the electric grid can be evaluated by examining changes to load and feeder lines due to solar projects. Using the forecast models described in this patent, existing solar projects can be modeled and planned solar projects can be simulated; also see Matan [0070] In one embodiment, either or both of the neighborhoods can include local energy storage;).

Regarding Claim 10, the combination of Kerrigan in view of Matan (as stated above) is not relied upon to teach wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area.
Matan further teaches wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, . . . , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Kerrigan in view of Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area, because the power lines are how the power is transmitted between regions (Matan [0085]).

Regarding Claim 17, Kerrigan (as stated above) further teaches determining an amount of surplus electricity available at the second point in time based on the solar power generation data (Kerrigan [0058] calculating a validation metric of the set of matched pairs by the computer processor for at least one of: all locations at time t; location n at all times; all locations at all times; a subset of locations at time t; location n at a subset of times; and a subset of locations at a subset of times; note that comparing measured data with the forecast may show  an overproduction of underproduction of electricity generated.); 
Kerrigan is not relied upon to teach identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment.
 identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area (Matan [0075] If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant. Such a condition can challenge the grid infrastructure.); and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment (Matan [0076] Grid operators (e.g., utilities) typically set limits on how much local power generation can be coupled to the grid, to reduce the risk of a scenario where significant amounts of energy get pushed back up the grid to the power plant. Such a limit is often referred to as saturation, where there is a threshold amount of capacity that is permitted to be attached to the grid. If the saturation threshold has been reached, a consumer typically has to pay for additional grid infrastructure (additional equipment) that will enable the utility to selectively disconnect the consumer's power generation from the grid.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Matan to incorporate identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment, to provide dynamic control over power demand and power generation as seen at a PCC and/or as seen at a customer premises or anywhere downstream from a control node (Matan [0077]).

Regarding Claim 18, the combination of Kerrigan in view of Matan (as stated above) further teaches wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area (Kerrigan [0209] Evaluation of solar projects: This is a specific sub-type of the general irradiance mapping use case described above. Electric grid integration: The impact of existing or planned solar projects upon the electric grid can be evaluated by examining changes to load and feeder lines due to solar projects. Using the forecast models described in this patent, existing solar projects can be modeled and planned solar projects can be simulated.) 
Kerrigan in view of Matan (as stated above) is not relied upon to teach that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area.
Matan further teaches that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, . . . , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Kerrigan in view of Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area, because the power lines are how the power is transmitted between regions (Matan [0085]).

Regarding Claim 19, the combination of Kerrigan in view of Matan (as stated above) does not explicitly teach generating a user interface that depicts the geographic area based on the geographic data; and 
modifying the user interface to depict the one or more infrastructure modifications. 
However, Kerrigan does teach a user interface (Kerrigan Fig. 5 518) as well as the geographic area based on the geographic data (Kerrigan [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of domains, since it is a geographic-based data set which users can apply to their particular problem. Similar to transportation maps, vegetation maps, political maps, etc., the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time.).
Matan teaches modifying the user interface to depict the one or more infrastructure modifications (Matan [0100] For example, controller 636 can include an embedded PC (personal computer) board and/or other hardware logic. Controller 636 generally controls the operation of gateway 630, such as controlling router 632 and/or meter 634.).

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Matan to include generating a user interface that depicts the geographic area based on the geographic data and modifying the user interface to depict the one or more infrastructure modifications because that the user interface can be used to depict the changes of energy generation and transmission within the system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (as stated above), in view of Padarian ("Weekend project: Detecting solar panels from satellite imagery", Towards Data  Science, Oct 18, 2018).

Regarding Claim 12, Kerrigan is not relied upon to further teach wherein the step of determining the set of solar panels comprises: 
determining, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels; and 
determining, via the machine learning algorithm, a location for each different solar panel within the geographic area based on a corresponding group of pixels, wherein the at least one image comprises a satellite image, wherein the machine learning algorithm is trained based on training data that depicts a set of solar panels.
Padarian teaches determining, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels (Padarian p.3, “I can think of a few ways to detect solar panels. We could try segmenting the image, using masks, predict the vertices of the polygons. I didn’t want to spend hours training the model, so I went for a relatively simple Fully Convolutional NN to predict the probability of a pixel of being part of a solar panel.”); and 
determining, via the machine learning algorithm, a location for each different solar panel within the geographic area based on a corresponding group of pixels, wherein the at least one image comprises a satellite image (Padarian p.6 “The API uses the tiles to make predictions. The API generates the overlays (original images + probabilities) using a user defined model, threshold and opacity level. Front-end displays the tiles.”; also see p.5, Probabilities Image and p.6 Frontend image), wherein the machine learning algorithm is trained based on training data that depicts a set of solar panels (Padarian p.2, “Train a convolutional neural network (CNN)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the machine learning of Kerrigan (see Kerrigan [0036]) to determine, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels, as it is known in the art that machine learning can be used to accurately detect the presence of solar panels (Padarian p. 4-5; “The model reached accuracies of 95% for the training set and 92% for the validation set.”).

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West et al. (US 20190158011 A1).
Inuduka (WO 2014109020 A1) discloses a Method and Device for Weather Prediction, and Method and Device for Controlling Electric Power System.
Iizaka et al. (JP 2013152156 A) discloses a Device for Calculating Amount of Solar Radiation, and Control Method and Program of Device for Calculating Amount of Solar Radiation.
Masumura et al. (JP 2011215672 A) discloses an Information Processor, Power Generation Output Estimation Method and Program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/11/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863